Citation Nr: 0808778	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  03-26 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 20 
percent for vision loss due to status post trauma, right 
upper eyelid.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for disfigurement due to secondary ptosis and 
thickening of the right eyelid.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1987 to 
October 1991.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In February 2007, the Board remanded this matter to the RO 
via the Appeals Management Center in Washington DC. to 
request additional evidence or information, if any, from the 
veteran and to afford the veteran a VA examination.  Those 
actions completed, the RO has properly returned the matter to 
the Board for appellate consideration.  See Stegall v. West, 
11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The veteran's status post trauma, right upper eyelid 
results in central vision acuity of the right eye of 20/200 
and does not result in contraction of the right eye visual 
field.  

2.  Service connection has not been established for any 
disability of the veteran's left eye.  

2.  The veteran's secondary ptosis and thickening of the 
right eyelid due to a disfiguring scar results in no more 
than slight disfiguration of his face and involves an area 
less than 6 square inches; the scar is less than five inches 
in length; with surface contour not depressed or elevated on 
palpation, is not adherent to underling tissue; and does not 
result in visible or palpable tissue loss or gross distortion 
or asymmetry of his eyes or eyelids.  




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for vision loss due to status post trauma, right upper eyelid 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.383, 4.1, 4.3, 4.7, 4.10, 4.84a, 
Diagnostic Codes 6019, 6074, 6077, 6079 (2007).  

2.  The criteria for an evaluation in excess of 10 percent 
for secondary ptosis and thickening of the right eyelid due 
to a disfiguring scar have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.118, Diagnostic Code 7800 (2001 & 2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

As the veteran has perfected an appeal as to the assignment 
of an initial rating following the initial award of service 
connection for a right eye disability, the Board must 
evaluate all the evidence of record reflecting the severity 
of the veteran's disability from the date of grant of service 
connection to the present.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  This could result in staged ratings; i.e. 
separate ratings for different time periods.  Id.

The veteran's right eye disability stems from inservice 
trauma to his right eye resulting in a laceration of his 
right eyelid.

Service connection for residuals trauma to right eye with 
corrected visual acuity of 20/80 was established in a May 
2002 rating decision and a 10 percent rating was assigned, 
effective in November 2001, the date of the veteran's claim.  
In a rating decision dated in August 2003, the RO changed the 
initial evaluation from 10 percent to 20 percent, with the 
same effective date, and recharacterized this disability as 
"status post trauma, right upper eyelid with secondary 
ptosis and thickening of lid previously residuals trauma to 
right eye with corrected visual acuity of 20/80 under DC 
6099-6079."  

In an August 2007 supplemental statement of the case, the RO 
assigned a separate 10 percent evaluation for secondary 
ptosis and thickening of the right eyelid due to disfiguring 
scar.  

Impairment of central visual acuity is rated from 10 percent 
to 100 percent disabling pursuant to 38 C.F.R. § 4.84a, DC 
6061 through DC 6079.  Where service connection is in effect 
for only one eye, as in this case, the visual acuity in the 
nonservice- connected eye is considered to be normal (20/40 
or better) unless there is blindness in that eye.  See 38 
U.S.C.A. § 1160(a)(1); see also 38 C.F.R. §§ 3.383, DC 6070.

In relevant part the rating criteria provide for a 20 percent 
rating where the corrected visual acuity of the right eye is 
20/200 or 5/200 and a 30 percent rating where the corrected 
visual acuity of the right eye is 10/200 or 5/200.  See 38 
C.F.R. § 4.384 Table V.  A 30 percent disability evaluation 
is the maximum amount assignable for visual loss ranging from 
vision of 10/200 in one eye to blindness in one eye having 
only light perception, when the nonservice-connected eye is 
not blind.  38 C.F.R. §§ 3.383, 4.84a, Diagnostic Codes 6074, 
6077, 6079.

Ptosis, unilateral or bilateral, with pupil wholly obscured 
is rated equivalent to central visual acuity of 5/200, with 
pupile one-half or more obscured, as 20/100, and with less 
interference with vision, as disfigurement.  38 C.F.R. § 
4.84a, Diagnostic Code 6019.  Disfigurement is rated under 
the criteria found in 38 C.F.R. § 4.118a, for disabilities of 
the skin.  

Changes were made to the Schedule for Rating Disabilities for 
disabilities of the skin effective August 30, 2002.  The 
veteran filed his claim, from which this appeal arises, in 
November 2001.  Generally, in a claim for an increased 
rating, where the rating criteria are amended during the 
course of the appeal, the Board considers both the former and 
the current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312- 
13 (1991), to the extent it held that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to appellant 
should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000).  

In this case, the RO provided the veteran with the regulatory 
criteria for rating disfigurement of the head, face, or neck, 
as effective since August 2002, but did not provide the 
veteran with the criteria in effect prior to August 2002.  
However, this omission will not result in prejudice to the 
veteran and, hence, remanding the matter to correct this 
omission would not be appropriate.  See Bernard v. Brown, 4 
Vet. App. 384, 393-394 (1993).  

As detailed below, the criteria in effect prior to August 
2002 for rating disfiguring scars of the face, head or neck, 
were based on whether the disfigurement was slight, moderate, 
severe, or complete.  See 38 C.F.R. §4.118, Diagnostic Code 
7800.  This amounts to assignment of a rating based on a 
subjective determination of the extent of disfigurement.  In 
contrast, the revised Diagnostic Code 7800 includes objective 
criteria, such as skin area affected; specific criteria that 
are not so obvious a subjective impression of disfigurement.  
However, clear from the revised criteria is that the rating 
assigned for disfigurement corresponds to the extent of 
disfigurement.  

Given the highly subjective and simple nature of the 
unrevised criteria and the veteran's assertion that his scar 
caused disfigurement, the Board finds that he had actual 
knowledge of the essentials of the unrevised criteria and 
hence cannot have been prejudiced by the RO's failure to 
provide the criteria.  Cf. Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) (a defect in VCAA notice is cured by actual 
knowledge on the part of the claimant).  For these reasons, 
the Board finds no reason to further delay this matter and 
will proceed to adjudicate the veteran's appeal.  

Prior to August 30, 2002, slightly disfiguring scars of the 
head face or neck were assigned a non-compensable rating.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (2001).  Moderately 
disfiguring scars of the head, face, or neck warranted 10 
percent disability rating.  Id.  Severely disfiguring scars 
of the head, face, or neck, especially if producing a marked 
and unsightly deformity of the eyelids, lips, or auricles, 
warranted a 30 percent disability rating.  Id.  Scars of the 
head, face, or neck that were completely disfiguring or 
resulted in exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement 
warranted a 50 percent disability rating.  Id.  When, in 
addition to tissue loss and cicatrization, there was marked 
discoloration, color contrast, or the like, the 50 percent 
rating under Diagnostic Code 7800 could have been increased 
to 80 percent, the 30 percent to 50 percent, and the 10 
percent to 30 percent.  Id.  The most repugnant, disfiguring 
conditions, including scars and diseases of the skin, may be 
submitted for central office rating, with several unretouched 
photographs.  Id.

From August 30, 2002, forward, disfigurement of the head, 
face, or neck is evaluated based, in part, on the number of 
characteristics of disfigurement present.  The eight 
characteristics of disfigurement, for purposes of evaluation 
under 38 C.F.R. § 4.118, are specified in Note (1) as: (1) A 
scar five or more inches (13 or more centimeters [cm.]) in 
length; (2) A scar at least one-quarter inch (0.6 cm.) wide 
at its widest part; (3) The surface contour of the scar is 
elevated or depressed on palpation; (4) The scar is adherent 
to underlying tissue; (5) The skin is hypo- or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.); (6) The skin texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.); (7) There is underlying soft tissue missing in 
an area exceeding six square inches (39 sq. cm.); (8) The 
skin is indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2007).  

Disfigurement of the head, face or neck is assigned a 10 
percent evaluation if there is one characteristic of 
disfigurement.  Id.  A 30 percent evaluation is warranted if 
there are visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features [nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips], or if there are two or three 
characteristics of disfigurement.  Id.  50 percent evaluation 
is authorized if there is visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features [nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips], or if 
there are four or five characteristics of disfigurement.  Id.  
An 80 percent evaluation is assigned for visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features [nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips], or if there are six or more characteristics of 
disfigurement.  Id.  

November 2001 letters from "S.W.", M.D. and "A.M.", M.D., 
both of Eye Surgery Associates, provide some evidence 
pertinent to the veteran's claim.  Dr. A.M. wrote that the 
veteran had visual acuity of the right eye best corrected to 
20/80 and visual acuity of the left eye best corrected to 
20/20.  Based on a speculation of macular thickening of the 
veteran's right eye, Dr. A.M. referred the veteran to a 
retinal specialist, Dr. S.W.  

Dr. S.W. reported visual acuity of the veteran's right eye as 
20/200 and visual acuity of the veteran's left eye as 20/20, 
but did not indicate whether these measurements were 
corrected or uncorrected.  He found no obvious macula 
problems on fundoscopic examination.  Clinic notes reported 
mild ptosis.  

In July 2003, the veteran underwent VA examination of his 
eyes.  The examiner found best corrected visual acuity of 
20/200 in the right eye and 20/20 in the left eye.  Visual 
acuity measurements obtained in a June 2007 VA examination 
were less favorable to the veteran as that examiner reported 
vision in the right eye of 20/25, both corrected and 
uncorrected, and 20/20 for the left eye.  

Taking the results most favorable to the veteran, Diagnostic 
Code 6077 provides for an evaluation of 20 percent disabling.  
To arrive at this rating requires a finding that the 
examination results from July 2003, of central vision acuity 
of 20/200 in the right eye, are more probative (over the 
entire period of the appeal), than the results of the June 
2007 VA examination and those of Dr. A.M. of 20/80 in 
November 2001.  This also requires assignment of a 20/40 
Snell index to the veteran's nonservice-connected eye, to 
make use of the criteria found in 38 C.F.R. § 4.84a, although 
the central vision acuity of the veteran's left eye has 
always been reported as 20/20.  In short, the RO liberally 
assigned the 20 percent rating.  The Board finds no evidence 
to warrant a higher rating due to loss of central vision 
acuity.  

Simply stated, it is important for the veteran to understand 
that not all medical evidence in this case supports the 
current evaluation, let alone an increased evaluation. 

In his November 2001 letter, Dr. A.M. reported that a field 
vision test had revealed right eye peripheral constriction on 
a field vision test.  The July 2003 VA examiner reported that 
the veteran's visual field was full to finger counting, for 
both eyes.  As between these reports, Dr. A.M. provided no 
measurements conforming to VA regulations for rating filed 
vision impairment.  No other examiner has found the veteran 
to suffer from field vision impairment.  Because the July 
2003 examiner found the veteran's field vision to be full, 
and no other examiner, including Dr. S.W., to whom Dr. A.M. 
sent the veteran for further vision evaluation, found a right 
eye field vision defect, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's right eye disability results in field vision 
impairment.  

All clinical reports referred to above found the veteran to 
suffer from ptosis and thickening of the right eyelid.  Eye 
Surgery Associates clinical notes from November 2001 
described this as mild ptosis, and, significantly, did not 
attribute the veteran's vision disability to the ptosis.  
This is clear from the Dr. S.W.'s letter which describes the 
veteran's vision loss as unexplained.  The June 2007 VA 
examiner described the ptosis as "mild".  Hence, the 
evidence is against a finding that the veteran's ptosis is so 
severe as to obscure the right pupil.  Rather, the effect of 
his ptosis on vision is appropriately evaluated under the 
criteria for central visual acuity.  

The June 2007 examiner provided the most detailed description 
of the veteran's scar of the right eyelid.  He described this 
as a thickened rubiotic scar in the right upper lid that 
affected visual acuity somewhat and was disfiguring in 
appearance.  Of note are August 2002 VA clinic notes that 
contain a general medical description of the veteran, 
including his skin.  Although these contain remarks as to the 
tattooing of the veteran's chest, back, arms and right ankle, 
the notes otherwise state that his skin was grossly within 
normal limits in all exposed areas without abnormal lesions 
or discoloration.  

The Board finds that these descriptions are strong evidence 
that the veteran's scar and ptosis of the right eyelid are 
not more than slightly disfiguring, outweighing the veteran's 
statements.  Thus, a rating higher than 10 percent, by 
application of Diagnostic Code 7800 effective prior to August 
2002 is not warranted.  

Furthermore, given the August 2002 notes and the context 
within which they were arose, if the veteran's right eyelid 
disability resulted in visible or palpable tissue loss and 
either gross distortion or asymmetry of his eyes or eyelids, 
such would have been noted.  The absence of any notation of 
such in the August 2002 notes (and the later VA examination 
reports) is evidence against assigning a 30 percent rating 
based on that particular criterion listed in the revised 
version of Diagnostic Code 7800.  

The record also provides evidence against assigning a rating 
higher than 10 percent, under the revised Diagnostic Code 
7800, based on the presence of more than one characteristic 
of disfigurement.  The Board is aware that the June 2007 
examiner failed to provide any measurements of the veteran's 
scar.  The location of his scar, the right eyelid, is of such 
small area and length as to eliminate the possibility of 
presence of all but three of the eight characteristics of 
disfigurement.  No evidence of record shows that the surface 
contour of the scar is elevated or depressed on palpation or 
that the scar is adherent to underlying tissue.  This leaves 
only the possibility that the scar is one-quarter inch at its 
widest part.  Even if this is the case, and taking into 
account his mild ptosis, only a 10 percent rating is 
appropriate as only one characteristic of disfigurement is 
present.  

Thus, whether rated under the old or new criteria, the 
evidence of record is against assigning a rating for the 
veteran's scar of the right eyelid greater than the 10 
percent already assigned by the RO.  

Finally, the unrevised and revised Diagnostic Codes 7803 and 
7804 are not for application.  There is no indication that 
the veteran's scar is repeatedly ulcerated, unstable, or 
painful on examination.  He has stated that his scar tissue 
causes pain in his eye, not that his scar is painful.  

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court of Appeals for 
Veterans Claims (Court) has held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R.  § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further 
held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The RO considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extraschedular consideration was not warranted in this 
case.  The Board agrees.  The veteran has not required any 
periods of hospitalization for his disability of the right 
eye.  In a January 2005 letter, the veteran expressed his 
concern that his vision disability would limit future 
employment opportunities.  In a letter dated in that same 
month, his spouse stated that the veteran had been denied 
certain jobs due to his vision disability and hence worked in 
jobs beneath his intelligence.  

Although the veteran may experience some limitations in 
employment, such an effect is contemplated by the rating 
schedule.  See 38 C.F.R. § 4.1.  There is no evidence of 
record that the veteran's disability on appeal has caused 
marked interference with employment.  In the absence of 
evidence presenting exceptional circumstances, the claim is 
not referred for consideration of an extraschedular rating; 
the veteran's disability is appropriately rated under the 
schedular criteria.

In sum, the preponderance of pertinent evidence of record is 
against assigning evaluations greater than 20 percent 
disabling for vision loss due to the veteran's right eye 
disability and greater than 10 percent disabling for the 
disfiguring effects of his right eye disability.  Hence, his 
claim must be denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

The Board is aware of the Court's clarification as to the 
requirements 38 U.S.C.A.  § 5103(a) notice for increased 
rating claims.  Vazquez-Flores v. Peake, No. 05-0355, (U.S. 
Vet. App. January 30, 2008).  In Vazquez-Flores, the Court 
stated that for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).  

The Court further stated that if the Diagnostic Code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6. 

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  There has been no "increased rating claim" 
rather there has been only one claim as to the veteran's 
right eye disability, the original claim in which the veteran 
sought to establish service connection and receive 
compensation for this disability.  See Fenderson v. West, 12 
Vet. App. 119, 125 (1999) (explaining that a disagreement 
with an initial rating assigned for a disability following a 
claim for service connection is part of the original claim 
and technically not a claim for an increased rating).  

VCAA notice is triggered by receipt of the claim, or 
application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson 
v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the Federal 
Circuit stated 

section 5103(a) requires only that the VA 
give a claimant notice at the outset of 
the claims process of the information and 
evidence necessary to substantiate the 
claim, before the initial RO decision and 
in sufficient time to enable the claimant 
to submit relevant evidence.  This notice 
may be generic in the sense that it need 
not identify evidence specific to the 
individual claimant's case (though it 
necessarily must be tailored to the 
specific nature of the veteran's claim).

From this statement, it follows that the notice requirements 
triggered by VA's receipt of a claim to establish service 
connection, such as in the instant case, differs in content 
from notice in response to a claim seeking a higher 
evaluation for a disability for which service connection has 
already been established.  In Wilson, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) 
specifically rejected the argument that section 5103(a) 
notice requirements were altered by the filing of a notice of 
disagreement.  Id. at 1058-1059.  In the instant case, VCAA 
notice requirements were satisfied because the RO provided 
the veteran with the notice applicable to a claim to 
establish service connection.  

The VCAA duty to notify was satisfied by way of letters sent 
to the veteran in December 2001 and March 2007 that fully 
addressed all four notice elements.  The December 2001 letter 
was sent prior to the initial AOJ decision in this matter.  
The letter informed the veteran of what evidence was required 
to substantiate the claim for service connection for a right 
eye disability and of the veteran's and VA's respective 
duties for obtaining evidence.  The veteran was also asked to 
submit evidence and/or information in his possession to the 
AOJ.

Here, the duty to notify with regard to how VA assigns 
disability ratings and effective dates for a claim for 
service connection was not satisfied prior to the initial 
unfavorable decision on the claim by the AOJ.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the VCAA duty to notify with regard to 
assignment of disability ratings and effective dates was 
satisfied subsequent to the initial AOJ decision by way of 
the letter sent to the veteran in March 2007 that fully 
addressed all four notice elements.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim as far as establishing an effective date and initial 
disability rating and of the veteran's and VA's respective 
duties for obtaining evidence.  He provided examples of the 
types of medical and lay evidence that he could submit, or 
request VA to obtain, that are relevant to establishing a 
disability rating and effective date.  The veteran was also 
asked to submit evidence and/or information in his possession 
to the AOJ.  Although the notice letter was not sent before 
the initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the veteran because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the veteran been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued in August 2007, after the notice was provided.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records.  VA outpatient treatment records and private 
treatment records from A.M., M.D. and S.W., M.D. of Eye 
Surgery Associates are associated with the claims file.  VA 
afforded the veteran appropriate medical examinations in July 
2003 and June 2007.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


